DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/12/2021.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cheng et al. (PG Pub. No. (PG Pub. No. US 2020/0266060 A1).
Regarding claim 1, Cheng teaches a semiconductor device (figs. 1A-1B: 10), comprising: 
a substrate (100) comprising at least one fin (fig. 1B: fin-shaped portion of 100 with width WG); 
a plurality of semiconductor nanosheets (¶ 0036: 112/114/116) stacked on the at least one fin (fig. 1B: 112/114/116 stacked on fin portion of 100);
a source/drain (S/D) region (¶ 0036: region comprising 150) abutting the plurality of semiconductor nanosheets (fig. 1A: 150 regions abut 112/114/116); 
a gate stack (¶ 0036: 170) wrapping the plurality of semiconductor nanosheets (fig. 1B: 170 wraps around 112/114/116); and 
a liner layer (¶ 0036: 140) lining a bottom surface and a sidewall of the S/D region (fig. 1A: 140 lines a bottom surface and a sidewall of 150 regions) and sandwiched between the S/D region and the gate stack (at least portion 140 sandwiched between 150 region and 170), wherein the liner layer continuously extends between adjacent semiconductor nanosheets (fig. 1C: in at least the x-axis direction, 140 extends continuously between vertically adjacent semiconductor nanosheets 112 and 114).

Regarding claim 2, Cheng teaches the semiconductor device of claim 1, wherein the liner layer is a polysilicon layer, a germanium (Ge) layer, a silicon-germanium (SiGe) layer, or a combination thereof (¶ 0062: in at least one embodiment, 140 comprises Ge).

Regarding claim 3, Cheng teaches the semiconductor device of claim 1, wherein the liner layer extends between the S/D region and the plurality of semiconductor nanosheets to separate the S/D region from the plurality of semiconductor nanosheets (fig. 1A: 140 extends between and separates 150 region from 112/114/116).

Regarding claim 4, Cheng teaches the semiconductor device of claim 1, wherein a first portion of the liner layer sandwiched between the S/D region and the gate stack has a first thickness, a second portion of the liner layer sandwiched between the S/D region and the plurality of semiconductor nanosheets has a second thickness, and the first thickness is greater than the second thickness (fig. 1A: 

Regarding claim 5, Cheng teaches the semiconductor device of claim 1, wherein a material of the S/D region is derived from or epitaxial grown from a material of the liner layer (¶ 0041: 140 serves as a seed for the epitaxial growth of the epitaxial S/D layers 150).

Regarding claim 6, Cheng teaches the semiconductor device of claim 1, further comprising an inner spacer (¶ 0036: 138) sandwiched between the S/D region and the gate stack (fig. 1A: 138 sandwiched between 150 region and 170).

Regarding claim 7, Cheng teaches the semiconductor device of claim 6, wherein an outer sidewall of the inner spacer is concave from a sidewall of a respective semiconductor nanosheet (fig. 1A: outer sidewall of 138 is concave from sidewall of respective 112/114/116).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Cheng as applied to claim 7 above, and further in view of Xie et al. (PG Pub. No. US 2018/0301531 A1).
Regarding claim 8, Cheng teaches the semiconductor device of claim 7, comprising a plurality of semiconductor nanosheets (112/114/116), a plurality of inner spacers (138), and a gate stack (170).
Cheng is silent to wherein lateral distances from the sidewalls of the plurality of semiconductor nanosheets to the outer sidewalls of the plurality of inner spacers gradually increase along a direction from the substrate to the gate stack.
Xie teaches a semiconductor device (fig. 12) including plurality of semiconductor nanosheets (¶ 0059: 301/302/303, corresponding to 112/114/116 of Cheng), a plurality of inner spacers (¶ 0064: 500, corresponding to 138 of Cheng), and a gate stack (¶ 0070: 800, corresponding to 170 of Cheng), wherein lateral distances from the sidewalls of the plurality of semiconductor nanosheets to the outer sidewalls of the plurality of inner spacers gradually increase along a direction from a substrate to the gate stack (fig. 12: distances between sidewalls of 301/302/303 to outer sidewalls of 500 gradually increase along a directon from 100 to 800).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the nanosheets of Cheng with the lateral distances of Xie, as a means to provide substantially equal effective gate lengths (¶ 0070), preventing an adverse effect on the performance and reliability of the device (¶ 0003).

10 is rejected under 35 U.S.C. 103 as being unpatentable over Cheng as applied to claim 7 above, and further in view of Ching et al. (PG Pub. No. US 2016/0240652 A1).
Regarding claim 10, Cheng teaches the semiconductor device of claim 1, wherein the gate stack comprises a gate dielectric layer (¶ 0037: 172) and a gate electrode (¶ 0037: metal gate 174) on the gate dielectric layer (fig. 1A: 174 disposed on 172).
Cheng is silent to the portions of the gate dielectric layer wrapped around the plurality of semiconductor nanosheets are connected together to form a continuous region.
Ching teaches portions of gate dielectric layer (¶ 0038: 70) wrapping a plurality of semiconductor nanosheets (26) and connected together to form a continuous region (¶ 0046 & figs. 21C-21D: portions 70 fully fills the gap between neighboring silicon strips 26 to form a continuous region wrapped around 26).

Since all the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, the combination would have yielded nothing more than predictable results to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 538, 416, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).  See MPEP § 2143.02.

Claims 1 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (PG Pub. No. US 2020/0111781 A1) in view of Cheng et al. (PG Pub. No. US 2020/0027959 A1, hereinafter ‘Cheng-959’).
Regarding claim 1, Kim teaches a semiconductor device (figs. 10-17 among others), comprising:
a substrate (¶ 0034: 100) comprising at least one fin (¶ 0035: ACT1 and/or ACT2, including an etched part of substrate 100); 
a plurality of semiconductor nanosheets (¶ 0057 & fig. 11: active patterns 110 and 115) stacked on the at least one fin (fig. 11: 110, 115 stacked on ACT1); 
a source/drain (S/D) region (¶ 0043: 132) abutting the plurality of semiconductor nanosheets (fig. 11: 132 abuts 110, 115); 
a gate stack (¶ 0033: G1) wrapping the plurality of semiconductor nanosheets (fig. 11: G1 wraps around 110, 115); and 
a liner layer (¶ 0046: 131) lining a bottom surface and a sidewall of the S/D region and sandwiched between the S/D region and the gate stack (fig. 11: 131 lines bottom surface and sidewall of S/D portion 132, and sandwiched between S/D portion 132 and G1). 
wherein the liner layer continuously extends in the vertical direction (fig. 11: 131 extends continuously along sidewall surfaces of 110, 115 and G1).
Kim further teaches the liner functions as a seed layer of epitaxial source/drain portion 132 (¶ 0063).
Kim does not teach the liner layer continuously extends between adjacent semiconductor nanosheets (fig. 11: 132 extends continuously between vertically adjacent nanosheets 110, 115).
Cheng-959 teaches a semiconductor device comprising semiconductor nanosheets (¶ 0040: 18), a source/drain (S/D) region (¶ 0055: 28, corresponding to 132 of Kim) abutting the plurality of semiconductor nanosheets (fig. 8: 28 abuts plurality of 118), wherein the nanosheets are formed with exposed horizontal surfaces (fig. 7: 118 formed with exposed horizontal surfaces).  Cheng-959 further teaches source/drain regions 28 are epitaxially grown from a seed layer comprising exposed semiconductor surfaces (¶ 0054).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the device of Kim with the exposed nanosheet surfaces of Cheng-959, as a means to provide and control the epitaxial growth of source/drain regions 28, increasing the seed layer area and improving epitaxy quality (Cheng-959, ¶ 0054).  Said artisan would recognize that the combination of the combination of Kim and Cheng would include a portion of the continuous liner layer of Kim disposed on exposed horizontal nanosheet surfaces of Cheng, such that at least a portion of the liner layer would be disposed between vertically adjacent nanosheets.  Therefore this combination would meet the limitation of "the liner layer continuously extends between adjacent semiconductor nanosheets".

Regarding claim 9, Kim in view of Cheng-959 teaches the semiconductor device of claim 1, 
wherein the gate stack comprises a gate dielectric layer (Kim, ¶ 0038: 150) and a gate electrode on the gate dielectric layer (Kim, ¶ 0038 & fig. 11: gate electrode 160 disposed on 150), the gate dielectric layer wraps the plurality of semiconductor nanosheets (Kim, fig. 11: 150 wraps 110 and 115), and a portion of the gate electrode is sandwiched between two adjacent semiconductor nanosheets (Kim, fig. 11: portion of 160 sandwiched between 110 and 115), 
wherein the liner layer further covers a sidewall of the portion of the gate electrode (Kim, fig. 11: 131 covers sidewall of portion of 160) between the two adjacent semiconductor nanosheets (Kim, fig. 11 as modified to include the horizontal nanosheet surfaces of Cheng-959: the portion of 131 covering the sidewall of portion of 160 extends vertically between 110 and 115).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN TURNER whose telephone number is (571)270-5411. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN TURNER/Examiner, Art Unit 2894